UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

THOMAS KEVIN JENKINS, )
)
Plaintiff, )
)
v. )
)
CHAD E. TILLBROOK, et al., )
)
Defendants. )
MEMORANDUM OPINION

 

Courts for the

FILED

AUG 2 9 2017

Clefk, U.S. District & Bankrup!cy

District of Bolumbia

Civil Action No. 17-1562 (UNA)

This matter comes before the Court upon review of plaintiffs application for leave to

proceed in forma pauperis and pro se submission titled “Tort Claim.” lt appears that plaintiff s

submission should have been filed in his prior case, Jenkins v. Tz`llbrook, No. l7-cv-l346 (UNA).

The Court Will dismiss this civil action Without prejudice as duplicative

An Order is issued separately.

away

United Siates District Judge

DATE; @l'Z'Z/l @/